Citation Nr: 1018387	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  05-12 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 
1993, and from December 1998 to October 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In connection with his appeal, the Veteran presented 
testimony at a Board hearing before the undersigned Veterans 
Law Judge in January 2006.  A transcript of the hearing is 
associated with the Veteran's claims file.

When this case was previously before the Board in November 
2006, it was remanded for additional development.  It has 
since returned to the Board for further appellate action.

During the course of the Veteran's appeal, the disability 
ratings for the Veteran's service-connected left and right 
knee disabilities were increased to 10 percent each effective 
June 9, 2005, the date of the VA examination showing an 
increase in symptomatology.  In July 2007, an effective date 
of October 31, 2000, the original date of service connection, 
for the 10 percent ratings was granted.  These actions did 
not satisfy the Veteran's appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee disability has 
been manifested by x-ray evidence of arthritis and complaints 
of pain on motion; flexion is not limited to less than 45 
degrees and extension is not limited to more than 5 degrees; 
locking, recurrent subluxation or instability of the knee has 
not been present.

2.  The Veteran's service-connected left knee disability has 
been manifested by x-ray evidence of arthritis and complaints 
of pain on motion; flexion is not limited to less than 45 
degrees and extension is not limited to more than 5 degrees; 
locking, recurrent subluxation or instability of the knee has 
not been present.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a right knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5260, 5261 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 
5257, 5258, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in October 2003 and December 2006.  
These letters provided appropriate notice to the Veteran 
regarding what information and evidence was needed to 
substantiate his claim for increased ratings to include how 
effective dates are established.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records, 
Social Security determinations, statements from employers 
concerning the impact of the disability on the Veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the Veteran.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf, as well as 
what information and evidence must be submitted by the 
Veteran. 

Although the December 2006 notice letter was provided after 
the initial adjudication of the claims, the Board finds that 
the Veteran has not been prejudiced by the timing of this 
letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in January 2010.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and private medical records have been obtained.  
Neither the Veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence. 

As was alluded to in the Introduction, the Board remanded the 
Veteran's claims for an increased rating for his right and 
left knee disabilities in November 2006.  The purpose of this 
remand was to provide the Veteran notice with respect to the 
disability rating and effective-date elements of his claims, 
and to obtain VA treatment records since January 2004, 
including a report of the Veteran's February 2004 right knee 
surgery.

The record establishes that VA records from January 2004, 
including an entry discussing the Veteran's February 2004 
surgery, are of record.  Furthermore, the Veteran was 
provided appropriate notice in a December 2006 letter.  Thus, 
all of the Board's remand instructions have been 
substantially complied with.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance).

In sum, the Board is satisfied that any procedural errors in 
the originating development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; and a 20 percent 
rating is flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 
percent rating is flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent 
rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating will be assigned for each major joint or group 
of minor joints affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  
(August 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R.             § 4.71a, Diagnostic Code 5260 
(limitation of  flexion of the leg) and Diagnostic Code 5261 
(limitation of  extension of the leg) may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

In every instance where the schedule does not provide a 
compensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating  
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, this does not 
preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected left and right knee 
disabilities.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  In this regard the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By way of history, the Veteran was granted service connection 
for chondromalacia patella of the left and right knees in a 
May 2001 rating decision.  The disabilities were assigned 
noncompensable ratings, effective October 31, 2000.  The 
Veteran filed the instant claim for increased ratings in 
April 2003.  Noncompensable ratings were maintained in the 
August 2003 rating decision here on appeal.  During the 
course of the Veteran's appeal, the disability ratings were 
increased to 10 percent each effect June 9, 2005, the date of 
the VA examination showing an increase in symptomatology.  In 
July 2007, the effective date of the 10 percent ratings was 
changed to October 31, 2000, the original date of service 
connection. 

In response to his claim for an increased rating, the Veteran 
was afforded a VA examination in June 2003.  The Veteran's 
subjective complaints included persistent bilateral knee 
pain, particularly at night and with squatting.  He indicated 
that he has missed one day of work due to his knee problems.  
For treatment, he took medication, iced his knees, and 
participated in physical therapy.  He also stated that his 
right knee had buckled on two or three previous occasions.  A 
physical examination of the knees revealed a genu rectum when 
standing.  The Veteran's gait was described as normal.  There 
was no effusion or medial or collateral laxity ligament.  
Range of motion testing revealed flexion and extension of 0-
145 degrees.  Lachman's, anterior and posterior drawer and 
McMurray's testing were all negative.  There was slight 
hypermobility of the patella and patellofemoral crepitation.  
The examiner determined that patellar pressure reproduced his 
pain.  A diagnosis anterior knee pain and chondromalacia 
patellae, with symptoms more left than right, was assigned.

Private medical records from Dr. S. from January 2003 show 
that the Veteran complained of intermittent knee pain.  There 
was no crepitus of the knee bilaterally, and there was full 
range of motion without laxity.  Anterior and posterior 
drawer tests were negative.  The examiner assessed the 
Veteran with bilateral knee pain, possibly arthritic in 
nature.

The Veteran then underwent a consultation and examination 
with an orthopedic surgeon, Dr. B., in June 2003.  The 
Veteran described essentially constant pain in the anterior 
portion of his knees.  There was no swelling or locking, and 
the Veteran indicated that his knees had not given way for 
the past 2 years.  Though, he did state that his knees 
snapped and clicked on occasion.  The Veteran also indicated 
that walking up stairs and ladders caused an increase in 
pain.  Upon physical examination, the examiner found no 
erythema, ecchymosis, or edema of the knees.  There was also 
no joint effusion or instability or pain on varus or valgus 
stressing.  There was, however, tenderness of the medical 
aspect of the patellae.  The examiner assessed the Veteran 
with bilateral patellofemoral syndrome with probably lateral 
tracking patellae.

VA outpatient treatment records also track the Veteran's 
symptoms, complaints, and treatment of his bilateral knee 
disability.  In April 2003 the Veteran complained of constant 
knee pain, joint swelling, and throbbing.  Drawer sign 
testing was negative.  An inspection revealed no acute 
swelling.  The treating physician assessed the Veteran's 
condition as bilateral knee pain related to chondromalacia.  
In May 2003, the examiner was able to reproduce pain by 
probable motion of the patella.  There was mild crepitus on 
flexion and extension of the knees.

These records also indicate that in February 2004, the 
Veteran underwent a right knee arthroscopy and shave 
chondromalacia medial femoral condyle.  Post-surgical reports 
from March 2004 noted that right knee range of motion was to 
100 degrees, and there was some residual swelling but no 
erythema.  There was full range of motion of the left knee, 
but moderate crepitus upon palpation.  The right knee was 
described as stable with negative anterior and posterior 
drawer signs.

In September 2004, it was noted that the Veteran received 
left knee injections.  He could bend his left knee to 85 
degrees.  There was discomfort with flexion.  The knee joint 
was described as stable, and there was no evidence of 
erythema, effusion or warmth.

The Veteran was afforded another VA examination in June 2005.  
The Veteran continued to complain of bilateral knee pain and 
stiffness.  He indicated that he had undergone physical 
therapy and previously wore a brace.  He also noted that he 
did not experience flare-ups or use assistive devices for 
walking.  With respect to the disabilities' impact on work, 
the Veteran indicated he had trouble kneeling and squatting 
on the job as a carpenter.  Objectively, the examiner noted a 
fairly normal gait.  There was no tenderness to palpation 
above the knee, or redness or warmth.  The scar on the 
Veteran' right knee was barely visible.  The examiner also 
found no ankylosis.  Range of motion testing revealed flexion 
to 112 degrees, which decreased to 108 degrees on repetition.  
The knees were stable to varus and valgus stress, and 
Lachman's testing was negative.  There was no tenderness 
along the joint lines, but there was patellofemoral crepitus 
upon flexion and extension.  The Veteran expressed pain in 
stress patellofemoral motion in both the right and left knee.  
An X-ray revealed mild changes of degenerative arthritis.

During the Veteran's January 2006 Board hearing, he discussed 
his worsening bilateral knee disability.  He indicated that 
his knees did not "track" correctly, and that his surgery 
did not correct his problem though he initially saw 
improvement.  Other symptoms noted including instability, 
swelling, and throbbing pain, which occasionally worsened due 
to weather changes.  He also indicated that this disability 
impacted his ability to work as a carpenter, as he had 
difficulty with activities such as squatting and climbing 
ladders.  

In sum, the evidence shows that the Veteran has been 
diagnosed with bilateral arthritis of the knee with pain on 
motion.  However, there is no evidence that flexion of either 
knee is limited to less than 45 degrees of flexion or that 
extension of either knee is limited to more than 5 degrees.  
In addition, during VA examination, there was no significant 
limitation of motion after repetition.  While the June 2005 
examination revealed a loss of 4 degrees of flexion upon 
repetition, this loss of flexion to 108 degrees does not 
warrant the assignment of additional disability under 
Diagnostic Code 5260.  Additionally, there is no additional 
range of motion loss due to fatigue, weakness, or 
incoordination.  Thus, even with consideration of the DeLuca 
criteria, such symptomatology warrants no more than the 
assignment 10 percent ratings for arthritis of the right and 
left knee, as extension and flexion have not been shown to be 
limited to 10 or 45 degrees, respectively.  38 C.F.R. § 
4.71a, Diagnostic Code 5003; 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  

The Board has considered whether there is any other schedular 
basis to assign higher ratings but has concluded that there 
is none.  In particular, the Board notes that there is no 
objective medical evidence of locking of either knee.  
Therefore, a higher rating is not warranted under Diagnostic 
Code 5258.  Finally, the Board has also determined that a 
separate rating is not warranted under Diagnostic Code 5257, 
as none of the medical evidence of record demonstrates 
recurrent subluxation or lateral instability of either knee, 
as instability testing during private and VA examinations has 
yielded negative results.

The Board has considered the Veteran's statements, in 
particular his 2006 Board hearing testimony, regarding the 
severity of his right knee pain and the functional impact of 
this disability.  The Veteran has been granted 10 percent 
disability ratings because of the functional impairment 
resulting from the disabilities.  As explained above, the 
objective evidence shows that he does not have sufficient 
functional impairment to warrant a higher rating.  The Board 
has also considered the doctrine of reasonable doubt but has 
determined that it is not applicable to the claim because the 
preponderance of the evidence is against the claims.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disabilities warranted more than 10 percent ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a right knee disability is denied.

Entitlement to a disability rating in excess of 10 percent 
for a left knee disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


